582 F.2d 25
John DOE and Richard H. Foster, Plaintiffs-Appellants,v.The STATE BAR OF CALIFORNIA, Michael E. Wald and David L.Frey, Jr., Defendants-Appellees.
No. 76-2894.
United States Court of Appeals,Ninth Circuit.
Sept. 18, 1978.

Richard H. Foster (argued), San Francisco, Cal., for plaintiffs-appellants.
Ronald W. Stovitz (argued), San Francisco, Cal., for defendants-appellees.
Appeal From The United States District Court For The Northern District of California.
Before MERRILL and TANG, Circuit Judges, and TAYLOR, District Judge.*
PER CURIAM:


1
This appeal is from the judgment of the district court dismissing this action to enjoin disciplinary proceedings of the State Bar of California against appellant John Doe.  Appellants contend that the disciplinary proceedings violate the due process clause of the Fourteenth Amendment.


2
After a careful review of the record and the briefs of counsel, it is our opinion that the trial judge correctly concluded that the federal courts do not have jurisdiction to interfere with disciplinary proceedings of the State Bar of California for the reasons stated in his opinion.  Doe v. State Bar of California, 415 F.Supp. 308 (N.D.Cal.1976).  See also MacKay v. Nesbett, 412 F.2d 846 (9th Cir. 1969), Cert. denied 396 U.S. 960, 90 S.Ct. 435, 24 L.Ed.2d 425 (1969).


3
Affirmed.



*
 For the District of Idaho, sitting by designation